17 F.3d 1352
Jesse L. NIPPER;  Donald A. Carter;  Annie Ruth Williams;Selendra Williams;  Katrina Miles;  Desi Wayne Dunlap;Carol D. Days;  Anthony Days, and D.W. Perkins BarAssociation, Plaintiffs-Appellants,v.Jim SMITH, Dot Joyce, Director of the Florida Division ofElections;  Tommie R. Bell, Supervisor ofElections in Duval County, and LawtonChiles, Governor, Defendants-Appellees.
No. 92-2588.
United States Court of Appeals,Eleventh Circuit.
March 10, 1994.

Brenda Wright, Washington DC, Robert B. McDuff, Jackson, MS, Denise M. Prescod, Jacksonville, FL, Mitchell F. Dolin, Washington, DC, Sherrilyn A. Ifill, New York City, for plaintiffs-appellants.
George L. Wass, Harry F. Chiles, Denis Dean, Dept. of Legal Affairs, Tallahassee, FL, Frank E. Brown, Asst. Atty. Gen., Leonard S. Magid, Jacksonville, FL, Mitchell D. Franks, Lakeland, FL, for defendants-appellees.
Rebecca K. Troth, Dept. of Justice, Civil Rights Div., Appellate Section, Washington, DC, Howard C. Coker, Coker, Myers, Schickel, Cooper & Sorenson Jacksonville, FL, for U.S.
Appeal from the United States District Court for the Middle District of Florida (No. 90-447-CIV-J-16), John H. Moore, II, Judge.
PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion September 15, 1993, 11th Cir., 1993, 1 F.3d 1171)
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH and DUBINA, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.



*
 Judges Susan H. Black and Ed Carnes have recused themselves and will not participate